Exhibit 10.3
 
SECURITY AGREEMENT


This Security Agreement (the “Security Agreement”) dated this 25th of February
2011, is made and executed by and between Peak Wellness, Inc., a Connecticut
corporation doing business as Peak Wellness Biopharma (“Secured Party”), and
Atlas Acquisition Corp., a Nevada corporation (“Grantor”).


RECITALS


WHEREAS, pursuant to that certain Intellectual Property Purchase Agreement (the
“IPPA”) of even date herewith, by and among, the Secured Party, Atlas
Therapeutics Corporation and Grantor, Grantor is indebted to the Secured Party
in the aggregate principal amount of Seven Hundred Thousand Dollars ($700,000)
(the “Debt”) as evidenced by that certain Promissory Note of the Grantor to the
Secured Party, dated as of the date hereof, and in the form of Exhibit A
attached hereto (the “Note”);


WHEREAS, it is a condition of the IPPA and the Note that Grantor execute and
deliver this Security Agreement to the Secured Party, to secure, for the full
benefit of the Secured Party and any and all future holders from time to time of
the Note, the full payment and performance of the Note and the other obligations
referred to herein; and


WHEREAS, capitalized terms used in this Security Agreement but not elsewhere
defined herein shall have the respective meanings ascribed to such terms in the
IPPA.


NOW THEREFORE, for and in valuable consideration and the Purchase Price set
forth in the IPPA, Grantor hereby agrees with the Secured Party as follows:
 
1.           GRANT OF SECURITY.  To secure the full payment of the Note and
performance of the obligations contained in the Note, Grantor hereby grants to
the Secured Party, for the benefit of the Secured Party and any subsequent
holder of the Note, a continuing security interest in and to the Acquired
Assets, as such term is defined in the IPPA (hereinafter the
“Collateral”).  Grantor further agrees that the Secured Party shall have the
rights stated in this Security Agreement with respect to the Collateral as well
as other rights which the Secured Party may have under the laws of the State of
New York.


2.           FURTHER ASSURANCES. Grantor will, and the Secured Party may, from
time to time execute (if required) and file or record, at the cost and expense
of Grantor, all financing statements, amendments or supplements thereto,
continuation statements with respect thereto and all other instruments,
including the filing of this Security Agreement, which may be necessary or which
the Secured Party may from time to time reasonably deem appropriate and request
(if the Secured Party chooses not to act on its own), in order to perfect,
protect and maintain the security interests hereby granted.  Grantor will
promptly deliver to the Secured Party a copy of each such instrument filed or
recorded by it and evidence of its filing or recording in the manner
required.  Grantor further agrees that a carbon, photographic, photostatic or
other reproduction of this Security Agreement or of a financing statement is
sufficient as a financing statement.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           REPRESENTATIONS AND WARRANTIES.  Grantor hereby represents and
warrants to the Secured Party that:
 
(a)           Grantor holds good and marketable title to the Collateral, free
and clear of all liens and encumbrances except for the lien of this Security
Agreement. No financing statement covering any of the Collateral is on file in
any public office other than those which reflect the security interest created
by this Security Agreement or to which the Secured Party has specifically
consented.  Grantor shall defend the Secured Party’s rights in the Collateral
against the claims and demands of all other persons;


(b)           Grantor agrees to take whatever actions are required by the
Secured Party to perfect and continue the Secured Party’s security interest in
the Collateral;


(c)           Grantor shall notify the Secured Party in writing at the Secured
Party’s address prior to any: (i) change in Grantor’s name; (ii) change in
Grantor’s assumed business name; or (iii) change in the jurisdiction of its
organization.  No change in Grantor’s name or jurisdiction will take effect
until after the Secured Party has received notice;


(d)           The execution and delivery of this Security Agreement shall not
violate any law or agreement governing Grantor or to which Grantor is a party;


(e)           To the extent the Collateral consists of general intangibles, as
defined by the Uniform Commercial Code (the “UCC”), (i) the Collateral is
enforceable in accordance with its terms, is genuine, and fully complies with
all applicable laws and regulations concerning form, content and manner of
preparation and execution; and (ii) all persons appearing to be obligated on the
Collateral have authority and capacity to contract and are in fact obligated as
they appear to be on the Collateral. There shall be no setoffs or counterclaims
against any of the Collateral, and no agreement shall have been made under which
any deductions or discounts may be claimed concerning the Collateral except
those disclosed to the Secured Party in writing;


(f)           Grantor shall not sell, offer to sell, or otherwise transfer or
dispose of the Collateral. Grantor shall not pledge, mortgage, encumber or
otherwise permit the Collateral to be subject to any lien, security interest,
encumbrances, or charge, other than the security interest provide for in this
Security Agreement, without the prior written consent of the Secured
Party.  This includes security interests even if junior in right to the security
interest granted under this Security Agreement. Unless waived by the Secured
Party, all proceeds from any disposition of the Collateral for whatever reason
shall be held in trust for the Secured Party and shall not be commingled with
any other funds, provided, however, that this requirement shall not constitute
consent by the Secured Party to any sale or other disposition. Upon receipt,
Grantor shall immediately deliver any such proceeds to the Secured Party;
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Grantor agrees to keep and maintain, and to cause others to keep
and maintain, if applicable, the Collateral in good order, repair and condition
at all times while this Security Agreement remains in effect. Grantor further
agrees to pay when due all claims for work done on, or services rendered or
material furnished in connection with the Collateral so that no lien or
encumbrance may ever attach to or be filed against the Collateral;


(h)           The Secured Party, or any person or persons designated by it,
shall have the right, from time to time, to call at Grantor’s place or places of
business during reasonable business hours, and, without hindrance or delay, to
inspect, audit, check and make extracts from Grantor’s books, records, journals,
orders, receipts and any correspondence and other data relating to the
Collateral or to Grantor’s business and shall have the right to make such
verification concerning the Collateral as Secured Party may consider reasonable
under the circumstances, all at Grantor’s expense;
 
(i)           Grantor shall pay, when due, all taxes, assessments, and liens
upon the Collateral, or its use or operation;


(j)           Grantor shall comply promptly with all laws, ordinances, rules and
regulations of all governmental authorities, now or hereafter in effect,
applicable to the ownership, production, disposition, or use of the Collateral;


(k)           Without the prior written consent of the Secured Party, Grantor
will not enter into any merger or consolidation, or sell, lease or otherwise
dispose of all or substantially all of its assets, or enter into any transaction
outside the ordinary course of Grantor’s business unless it provides for the
full payment and satisfaction of the obligations under the Note; and
 
(l)           In addition to any other notices required pursuant to this
Security Agreement, Grantor will promptly advise the Secured Party in reasonable
detail:  (i) of the assertion or imposition of any lien against any or all of
the Collateral; (ii) of any material adverse change in the composition or
aggregate value of the Collateral; (iii) concerning the commencement of or any
material development in any investigation of Grantor, or any administrative or
judicial proceeding against Grantor, by any governmental authority if such
investigation or proceeding may result in the imposition of any lien against the
Collateral or any part thereof (whether or not any such lien has then been
claimed or asserted); or (iv) concerning any other event likely to have a
material adverse effect on the aggregate value of the Collateral or on the
perfection or priority of the Secured Party’s security interest therein.
 
4.           CROSS-COLLATERIZATION.  In addition to the Note, this Security
Agreement shall secure all obligations, debts, and liabilities, plus interest
thereon, of Grantor to the Secured Party, any one or more of them, as well as
all claims by the Secured Party against Grantor or any one or more of them
whether now existing or hereafter arising, whether related or unrelated to the
purpose of the Note, whether voluntary or otherwise, whether due or not due,
direct or indirect, determined or undetermined, absolute or contingent,
liquidated or unliquidated whether Grantor may be liable individually or jointly
with others, whether obligated as guarantor, surety, accommodation party or
otherwise, and whether recovery upon such amounts may be or hereafter may become
barred by any statute of limitation, and whether the obligation to repay such
amounts may be or hereafter may become otherwise unenforceable.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           GRANTOR’S RIGHT TO POSSESSION.  Until default under the Note,
Grantor may have possession of the tangible assets and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Security Agreement, provided that Grantor’s right to possession and beneficial
use shall not apply to any Collateral where possession of the Collateral by the
Secured Party is required by law to perfect the Secured Party’s security
interest in such Collateral. The Secured Party shall not be required to take any
steps necessary to preserve any rights in the Collateral against prior parties,
neither to protect nor to preserve nor to maintain any security interest given
to secure the indebtedness.


6.           RIGHTS, POWERS AND LIMITATION OF LIABILITY.
 
(a)           Appointment as Grantor’s Attorney-in-Fact. Grantor hereby
irrevocably appoints the Secured Party as Grantor’s agent and attorney-in-fact,
with full power in Grantor’s name or its own name and at Grantor’s expense, and
whether the Secured Party acts directly or through one or more of its
representatives, to execute, endorse and deliver any and all agreements,
assignments, pledges, instruments, documents, and any other writings, and to
take any and all other actions, which the Secured Party may in its sole
discretion deem necessary or desirable to effect the terms and purposes of this
Security Agreement, including without limitation:  (i) to take any action which
the Secured Party is authorized to take under Section 6(b) hereof in the event
Grantor fails to perform or comply with any of its duties, covenants or
agreements hereunder; and (ii) to exercise, during the continuation of an Event
of Default, any and all rights and remedies specified in Section 8 hereof;
 
(b)           Right to Perform for Grantor. If Grantor fails at any time to
perform or comply with any of its obligations, covenants or agreements
hereunder, the Secured Party may (but shall not be obligated to) take such
action, in its own name or as the Debtor’s attorney-in-fact as provided in
Section 6(a) hereof, as the Secured Party shall deem necessary or desirable to
effect such performance or compliance, including without limitation:  (i) the
preservation and maintenance of the Collateral and the payment, discharge,
contest and/or settlement of any and all taxes and third-party claims and
charges; (ii) the removal or avoidance of the imposition of liens against any or
all of the Collateral; and (iii) the timely collection of payments due and the
enforcement of remedies available under or with respect to the Collateral and
related warranties and other agreements; and (iv) the execution and filing (to
the extent permitted under the UCC and other applicable law) of financing and
continuation statements and amendments and other documents with appropriate
governmental authorities;
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Limitation of Liability.  Grantor agrees that the Secured Party
shall have no obligation to exercise any of its rights, powers and remedies
hereunder and no liability to Grantor or any other person for not doing
so.  Grantor further agrees that to the extent the Secured Party does exercise
any of such rights, powers or remedies (i) the Secured Party shall be
accountable to Grantor and/or any other persons only for amounts it actually
receives as the result of such exercise (and not for amounts to which it is or
may be entitled or which it might have received had it elected to take
additional action) and (ii) neither the Secured Party nor any of its
representatives shall have any liability to Grantor or any other person for any
act or omission in connection with such exercise except for (A) the Secured
Party’s or any such representative’s failure to exercise reasonable care as
required under the UCC or to otherwise comply with UCC provisions or (B) the
Secured Party’s or any such representative’s willful misconduct.
 
7.           DEFAULT.  Each of following shall constitute an Event of Default
under this Security Agreement:


(a)           Payment Default. Grantor fails to make any payment when due under
the Note;


(b)           Other Defaults.  Grantor fails to comply with or to perform any
other material term, obligation, covenant or condition contained in this
Security Agreement or in any of the Related Agreements;


(c)           Default in Favor of Third Parties. In the event that Grantor
defaults under any loan, extension of credit, security agreement, purchase and
sale agreement, or any other agreement, in favor of any other creditor or person
that may materially affect any of Grantor’s assets or Grantor’s ability to repay
the Note or perform its respective obligations under this Security Agreement;


(d)           Defective Collateralization. This Security Agreement ceases to be
in full force and effect, including failure of any collateral document to create
a valid and perfected security interest or line, at any time and for any reason;


(e)           False Statements. Any warranty, representation, or statement made
or furnished to the Secured Party by Grantor or on Grantor’s behalf under this
Agreement is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter;


(f)           Bankruptcy. The appointment of a receiver for any part of
Grantor’s assets, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Grantor; and/or


(g)           Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help, repossession
or any other method, by any creditor of Grantor or by any governmental agency
against any collateral securing the indebtedness. This includes a garnishment of
any of Grantor’s accounts.
 
 
 
5

--------------------------------------------------------------------------------

 


8.           RIGHTS AND REMEDIES ON DEFAULT.  If an Event of Default occurs
under this Security Agreement, at any time thereafter, the Secured Party shall
have all the rights of a secured party under the UCC.  In addition and without
limitation, the Secured Party may exercise any one or more of the following
rights and remedies:


(a)           all obligations under the Note and hereunder may (notwithstanding
any provisions thereof), at the option of the Secured Party and without demand,
notice or legal process of any kind, be declared, and immediately shall become,
due and payable;
 
(b)           without notice, demand or legal process of any kind, the Secured
Party may take possession of any or all of the Collateral (in addition to
Collateral of which it already has possession), wherever it may be found, and
for that purpose may pursue the same wherever it may be found, and may, without
a breach of the peace, enter into any of Grantor’s premises where any of the
Collateral may be or be supposed to be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and the Secured Party shall have the right to store the
same in any of Grantor’s premises without cost to the Secured Party, and Secured
Party may exercise from time to time any rights and remedies available to it
under applicable law, including the UCC, in addition to, and not in lieu of, any
rights and remedies expressly granted in this Security Agreement or in any other
instrument or agreement executed by Grantor;
 
(c)           at the Secured Party’s request, Grantor will, at Grantor’s
expense, assemble the Collateral at one or more places, reasonably convenient to
both parties, where the Collateral may, at the Secured Party’s option, remain,
at Grantor’s expense, pending sale or other disposition thereof;
 
(d)           the Secured Party may, at any time in the Secured Party’s
discretion, transfer any Collateral into its own name or that of the Secured
Party’s nominee, and the Secured Party may, pursuant to Section 6(a) of this
Security Agreement, execute any such documents as may be necessary to effectuate
said change;
 
(e)           the Secured Party shall have the right, either itself or through a
receiver, to:  (i) collect the payments, rents, income, or revenues from the
Collateral and hold the same as security for the amounts due under the Note or
apply it to payment of the indebtedness under the Note in such order of
preference as the Secured Party may determine; (ii) notify any account debtors
that accounts have been assigned to the Secured Party and that the Secured Party
has a security interest therein; (iii) to direct all such account debtors to
make payments to the Secured Party of all or any part of the sums owing Grantor
by such account debtors; (iv) to enforce collection of any of the accounts by
suit or otherwise; (v) to surrender, release or exchange all or any part of said
accounts; or (vi) to compromise, settle, extend or renew for any period (whether
or not longer than the original period) any indebtedness thereunder or evidenced
thereby;
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           the Secured Party shall have the full power to sell, lease,
transfer, or otherwise deal with the Collateral or proceeds thereof in the
Secured Party’s own name or that of Grantor. The Secured Party may sell the
Collateral at public auction or private sale. Unless the Collateral threatens to
decline speedily in value or of a type customarily sold on a recognized market,
the Secured Party shall give Grantor, as required by law, reasonable notice of
the time and place of any public sale or the time after which any private sale
or any other disposition of the Collateral is to be made. The requirements of
reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition. All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holing, insuring, preparing for sale and selling the Collateral, shall
become a part of the indebtedness secured by this Security Agreement and shall
be payable on demand, with interest at the Note rate from date of expenditure
until repaid. Any proceeds of any sale, lease or other disposition by the
Secured Party of any of the Collateral shall be applied as follows:  (i) first,
to the payment of the Secured Party’s reasonable expenses in connection with the
Collateral, including reasonable attorneys’ fees and legal expenses; (ii)
second, to the payment of all other obligations in such manner as the Secured
Party may deem advisable; and (iii) third, the balance, if any, to or at the
direction of Grantor.  Grantor shall remain liable for any deficiency; and/or.


(g)           Except as may be prohibited by applicable law, all of the Secured
Party’s rights and remedies, whether evidenced by this Security Agreement or
other writing, shall be cumulative and may be exercise singularly or
concurrently. Election by the Secured Party to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Grantor under this Agreement, after
Grantor’s failure to perform, shall not affect the Secured Party’s right to
declare a default and exercise its remedies.


9.           TERM.
 
(a)           This Security Agreement shall continue in full force and effect
until each and all of the obligations under the Note and any arising hereunder
have been paid and discharged in full, whereupon (subject to Section 9(b) below)
this Security Agreement shall automatically terminate.  Such termination shall
not in any way affect or impair the rights and obligations of the parties hereto
relating to any transactions or events prior to such termination, and all
indemnities by Grantor shall survive such termination.
 
(b)           If after receipt of any payment of, or the proceeds of any
Collateral for, all or any part of the obligations, the Secured Party is
compelled to surrender or voluntarily surrenders such payment or proceeds to any
person because such payment or application of proceeds is or may be avoided,
invalidated, recaptured, or set aside as a preference, fraudulent conveyance,
impermissible setoff or for any other reason, whether or not such surrender is
the result of (i) any judgment, decree or order of any court or administrative
body having jurisdiction over the Secured Party, or (ii) any settlement or
compromise by the Secured Party of any claim as to any of the foregoing with any
person (including the primary obligor with respect to any of the Obligations),
then the Obligations or part thereof affected shall be reinstated and continue
and this Security Agreement shall be reinstated and continue in full force as to
such Obligations or part thereof as if such payment or proceeds had not been
received, notwithstanding any previous cancellation of any instrument evidencing
any such Obligation or any previous instrument delivered to evidence the
satisfaction thereof or the termination of this Security Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
10.  NOTICES.  All notices, requests, demands and other communications provided
for herein shall be in writing and shall be (a) hand delivered, (b) sent by
certified, registered or express U.S. mail, return receipt requested, or
reputable next-day courier service or (c) given by telex, telecopy, telegraph or
similar means of electronic communication.  All such communications shall be
effective upon the receipt thereof, and addressed to the intended recipient as
set forth below:
 
 
If to the Secured Party:
Peak Wellness, Inc.

 
195 Field Point Road

 
Greenwich, Connecticut 06830

 
 
Attention: Carlon M. Colker, M.D., FACN

 
 
Facsimile: 203-629-0589

 
 
 
With a copy (which shall not constitute notice to the Secured Party) to:

 
 
Shapiro Law Offices, LLC

 
 
104 Court Street

 
 
Middletown, Connecticut 06457

 
 
Attention:  Jonathan M. Shapiro

 
 
Facsimile:  (860) 347-3874

 
 
 

 
If to Grantor:
Atlas Acquisition Corp.

 
 
520 S. El Camino Real, 8th Floor

 
 
San Mateo, CA 94402

 
 
Attention: J.B. Bernstein

 
 
Facsimile:  (305) 513-5855

 
 
 

 
 
With a copy (which shall not constitute notice to Grantor) to:

 
 
 

 
 
Ellenoff Grossman & Schole LLP

 
 
150 East 42nd Street

 
 
New York, New York 10017

 
 
Attention: Stuart Neuhauser, Esq.

 
 
Facsimile: (212) 370-7889



 
11.           MODIFICIATIONS.  This Security Agreement, together with any
related documents constitutes the entire understanding and agreement of the
parties as to the matters set forth in this Security Agreement. No alteration of
or amendment to this Security Agreement shall be effective unless given in
writing and signed by the party or parties sought to be charged or bound by the
alteration or amendment.
 
 
8

--------------------------------------------------------------------------------

 
 
12.           ATTORNEY’S FEES.  Grantor shall pay or reimburse the Secured Party
on demand for all costs and expenses (including without limitation reasonable
attorneys’ fees and legal expenses) paid or incurred by the Secured Party in
exercising or enforcing any of its rights, powers and remedies under this
Security Agreement and for all other costs and expenses which the Secured Party
has or shall have paid by reason of Grantor’s failure or refusal to do so as and
when required hereunder.  The amount of any such cost or expense shall be
repayable on demand and, until repayment, all such expenditures incurred or paid
by the Secured Party for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by the Secured Party to
the date of repayment by Grantor. All such expenses will become a part of the
Debt.
 
13.           NO WAIVER BY THE SECURED PARTY.  The Secured Party shall not be
deemed to have waived any rights under this Security Agreement unless such
waiver is given in writing and signed by the Secured Party. No delay or omission
on the part of the Secured Party in exercising any right shall operate as a
waiver of such right or any other right.  A waiver by the Secured Party of a
provision of this Security Agreement shall not prejudice or constitute a waiver
of the Secured Party’s right otherwise to demand strict compliance with that
provision or any other provision of this Agreement. Neither prior waiver by the
Secured Party nor any course of dealing between the Secured Party and Grantor
shall constitute a waiver of any of the Secured Party’s rights or of any of
Grantor’s obligations as to any future transactions. Whenever the consent of the
Secured Party is required under this Security Agreement, the granting of such
consent by the Secured Party in any instance shall not constitute continuing
consent to subsequent instances where such consent is required, and in all cases
such consent may be granted or withheld in the sole discretion of the Secured
Party.


14.           SEVERABILITY.  If a court of competent jurisdiction finds any
provision of this Agreement to be illegal, invalid, or unenforceable, as to any
circumstances, that finding shall not make the offending provision illegal,
invalid, or unenforceable as to any other circumstances.  If feasible, the
offending provision shall be considered modified so that it becomes legal,
valid, and enforceable.  If the offending provision cannot be so modified, it
shall be considered deleted from this Security Agreement.  Unless otherwise
required by law, the illegality, invalidity, or unenforceability of any
provision of this Security Agreement shall not affect the legality, validity, or
enforceability of any other provision of this Security Agreement.


15.           SUCCESSORS AND ASSIGNS.  Subject to any limitations stated in this
Agreement on transfer of Grantor’s interest, this Security Agreement shall be
binding upon and inure to the benefit of the parties, their successors, and
assigns, provided, however, that Grantor shall not assign or otherwise transfer
any of its rights, interests or obligations hereunder without the Secured
Party’s prior written consent. If ownership of the Collateral becomes vested in
a person other than Grantor, the Secured Party, without notice to Grantor, may
deal with Grantor’s successors with reference to this Security Agreement and the
indebtedness by way of forbearance or extension without releasing Grantor from
the obligations of this Security Agreement or liability under the Note.  If
there shall be more than one Grantor, each Grantor shall be jointly and
severally liable hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
16.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All representations
and warranties of Grantor and all terms, provisions, conditions and agreements
to be performed by Grantor contained herein, and in any other agreement,
document and instrument executed by Grantor concurrently herewith, shall be true
and satisfied at the time of the execution of this Security Agreement, and shall
survive the closing hereof and the execution and delivery of this Security
Agreement.
 
17.           GOVERNING LAW/JURISDICTION.  This Security Agreement shall be
construed in all respect in accordance with, and governed by, the laws of the
State of New York.  Any action brought by either Grantor or the Secured Party
against the other shall be brought only in the state courts or federal courts
sitting in New York.


18.           CAPTION HEADINGS.  Caption headings in this Agreement are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Agreement.


19.           COUNTERPARTS.  This Security Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. This Security Agreement or
any counterpart may be executed and delivered by facsimile copies or delivered
by electronic communications by portable document format (.pdf), each of which
shall be deemed an original.

 
 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the
first date written above.



  GRANTOR:           ATLAS ACQUISITION CORP.          
 
By:
/s/ J.B. Bernstein       Name:  J.B. Bernstein       Title:  Chief Executive
Officer          

 

  SECURED PARTY:          
PEAK WELLNESS, INC.
          d/b/a PEAK WELLNESS BIOPHARMA          
 
By:
/s/ Carlon Colker       Name:       Title:          


 
 
11

--------------------------------------------------------------------------------